Citation Nr: 1546009	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-32 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted the Veteran's claim of entitlement to service connection for PTSD, and which assigned a 30 percent evaluation.  In December 2012, the Board remanded the claims for additional development.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In April 2013, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw the issue of entitlement to a TDIU.

2.  The Veteran's PTSD is shown to have been manifested by symptoms that include sleep impairment, irritability, depression, and nightmares; but not occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a TDIU by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial 50 percent evaluation, and no more, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

A review of the claims folder shows that in December 2012, the Board determined that the issue of entitlement to a TDIU had been raised, assumed jurisdiction over it, and remanded it for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, in a statement, received in April 2013, the Veteran stated that he wanted to withdraw the issue of entitlement to a TDIU.  See also Veteran's representative's cover letter, dated in April 2013.

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above.  It is dismissed.  The issue of entitlement to an initial evaluation in excess of 30 percent for PTSD, however, remains on appeal.

II.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an initial evaluation in excess of 30 percent for his service-connected PTSD.

With regard to the history of the disability in issue, the Veteran's service records show that he served for over a year with a Marine Corps infantry unit in the Republic of Vietnam.  His awards include the Combat Action Ribbon.  With regard to medical treatment for psychiatric symptoms, following separation from service, reports from the Vet Center, dated in 1987, show that the Veteran had a history of alcohol abuse, and that he reported having symptoms that included depression, guilt, suspiciousness, marital difficulties, and a need to isolate himself.  He was noted to have been married for nine years with two children, and to have recently moved into an apartment.  He was also noted to be self-employed in construction.  See 38 C.F.R. § 4.1 (2015).

In January 2009, the RO granted service connection for PTSD, evaluated as 30 percent disabling, with an effective date of October 29, 2007.  The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

Under DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The medical evidence includes a statement from M.B., M.A., a counselor at the Vet Center, dated in April 2008, who notes that the Veteran has a history of avoiding large groups of people and that he has lived away from others, used alcohol to numb himself and to avoid his Vietnam experiences, and that he had a high score on PTSD and depression scales, with a diagnosis of chronic, severe PTSD.

A VA examination report, dated in December 2008, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported that he had ongoing PTSD symptoms, to include making frequent checks of windows and doors, and keeping an unloaded shotgun in his bedroom.  He said that he was constantly on guard and that he avoided crowds when he could.  He reported that he had worked up to about two months ago, at which time he was fired by his employer of nine years.  He reported that his employer did not like his attitude, which seemed to be quite irritable.  

A statement from a Vet Center counselor, K.D., MSW, dated in April 2010, notes that the Veteran has marked occupational and social impairment with a decrease in work efficiency due to symptoms such as depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  His symptoms were also noted to include social avoidance, hypervigilance, being severely withdrawn, isolated, and emotionally detached, with excessive irritability and severe anger.  She stated that there had been a marked increase of his symptoms since he had been seen by a previous counselor, and that his symptoms had limited, if not restricted, his employment opportunities.  

A VA disability benefits questionnaire (DBQ), dated in June 2013, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran was noted to have a work history up until 2007, when he was terminated from his position for an inability to function appropriately in the social environment.  Between 2010 and March 2013, following several different jobs, he was seasonally employed as a snow plow operator.  The examiner concluded that the Veteran was unable to function in work-related duties involving interactions with other employees or customers, and that he performs most effectively in environments where social interactions are minimal.  

The claims file includes a number of lay statements, received in December 2008 and March and April of 2013.  The Veteran's mother reports that following service, the Veteran was withdrawn and had nightmares, and that over the years the quality of his life has diminished.  The Veteran's spouse states that the Veteran keeps to himself, avoids social functions and crowds, and sleep difficulties.  A statement from a friend of the Veteran, T.L., reports that the Veteran's mother had trouble with him shortly following separation from service, and that he currently has difficulties in his everyday life. 

A statement from the Veteran's former employer, J.C., received in October 2009, shows that he states the following: he has known the Veteran personally and professionally for many years.  There are far too many instances of his socially inept attitude towards people to even begin to describe.  His verbal and facial expressions in response to the simplest of questions are either cynical or combative, if he verbally responded at all.  More often than not he would glare and walk away.  He had to intervene between the Veteran and "just about everyone" to avoid unpleasant confrontations.  The Veteran seems totally unable to recognizee socially acceptable behavior when dealing with customers, friends, or employers.  He (J.C.) could no longer tolerate his attitude.

While not all evidence in this case supports this finding, the Board finds that the criteria for an initial evaluation of 50 percent, overall, have been met.  The evidence shows that the Veteran has a history of symptoms that include isolating behavior, avoidance of crowds, anger, and irritability, and that these symptoms are productive of a significant occupational impairment.  Mauerhan.  Specifically, in November 2008, the Veteran lost his job.  The following month, a VA examiner concluded that his anger and irritability cost him his most recent job.  Counselors at the Vet Center have stated that he has "severe" PTSD, and that he has marked occupational and social impairment.  The Veteran's former employer has indicated that he was fired due to his PTSD symptoms.  The June 2013 VA examiner concluded that the Veteran was unable to function in work-related duties involving interactions with other employees or customers, and that he performs most effectively in environments where social interactions are minimal.  The evidence therefore indicates that the Veteran's PTSD symptoms more nearly approximate the criteria for the next higher evaluation, i.e., that they are productive of occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130 (General Rating Formula).  Based on the foregoing, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that his PTSD is shown to be productive of occupational and social impairment, with reduced reliability and productivity.  Accordingly, the criteria for an initial evaluation of 50 percent have been met.

An initial evaluation in excess of 50 percent is not warranted.  

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The December 2008 VA examination report shows that the Veteran reported that he was married, for the second time, and that he had two children from his first marriage.  He lived with his wife.  He had been receiving treatment at the Vet Center for about six months, up until about six or seven months before, at which time his counselor left.  He did not have a history of hospitalization for psychiatric symptoms, or a suicide attempt.  On examination, speech was relevant, coherent, and productive.  Thought processes were rational, and goal-directed.  There was no evidence of hallucinations or delusions, specific obsessions, complusions, phobias, or ritualistic behaviors.  Short-term memory, and concentration, were intact.  His mood was subdued and withdrawn, but there was no evidence of any overt anxiety, distress, or depression.  Affect was mildly constricted, but otherwise appropriate.  The examiner noted that he had about one nightmare a month, which the Veteran described as "not particularly disruptive," and that he had intrusive thoughts most days of the week, caused by multiple triggers.  Insight and judgment were fair.  The Veteran was noted not to have any severe impairments regarding his basic competence for maintaining himself independently in the community or carrying out activities of daily living.  He could care for his personal needs and grooming, and manage his funds in his own best interest.  He can drive a car.  The Axis I diagnosis was chronic, moderate PTSD.  The Axis V diagnosis was a GAF score of 67.  

Reports from the Vet Center, dated between February and April of 2008, show several treatments for psychiatric symptoms.  The Veteran was noted to have a history of heavy drinking, anger, and isolating behavior.  The diagnoses were PTSD.  In April 2008, the Veteran decided to terminate his treatment because his counselor was going on extended medical leave, and he did not want to be referred to another counselor.  Vet Center reports show that between September 2009 and 2010, the Veteran receive ongoing treatment for psychiatric symptoms, with diagnoses of PTSD.  His symptoms were noted to include depression, angry outbursts, and relational problems.  In November 2009, he denied suicidal or homicidal thoughts or plans, and hopelessness or despair.  Speech was appropriate, and he was oriented to person, time and place.  There were no delusions, hallucinations, or disorganized thinking.  Memory function was normal, and judgment was good.  With regard to his work history, the Veteran reported losing his job in November 2008, and to feel withdrawn and to avoid social situations.  In November 2009, he reported starting a new job with a highway department.  Thereafter, he reported that his job allowed him to primarily be by himself and that he did not have to interact with customers.  In February 2010, he reported that he was working a lot of overtime at his job, that he socialized very little with his co-workers, and that he was mostly left alone and there weren't any real conflicts.  In April 2010, he reported that his job was seasonal, and had ended.  A September 2010 report shows that the Veteran reported that he worked part-time in the winter months operating a snow plow

VA progress notes, dated between 2009 and 2013, include an August 2009 report which shows that the Veteran stated that he was interested in seeking compensation for mental health issues, and that he was not interested in treatment for PTSD or any other mental health diagnoses.  He refused an evaluation, because the examiner "has nothing to do with making decisions regarding financial compensation."  The Veteran denied having  thoughts of harming himself, or a plan to kill himself.  The report contains a GAF score of 60.  Depression screens in March 2008 and June 2009 were negative.  A May 2012 PTSD screen was negative.  

The June 2013 VA PTSD DBQ shows that the Veteran was noted to have symptoms that included depressed mood, anxiety, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran was noted to have moderate difficultly in social interactions across multiple domains.  The Axis I diagnosis was PTSD, and the Axis V diagnosis was a GAF score of 55.  

In summary, the December 2008 VA examination report shows that the Veteran's social anxiety, hypervigilance, emotional detachment and estrangement from others, sleep disturbance, and impairment in occupational functioning, were all characterized as "moderate."  It was specifically noted that although his symptoms had resulted in his loss of his job, that he would most likely work better by himself, and that, "One gets the impression that he is quite comfortable with this and in many ways is doing better with taking  jobs on his own and doing them at home.  He likely works best in a solitary situation."  The Vet Center reports indicate that the Veteran resumed working part-time in November 2009, and that he primarily works by himself and is not required to socialize much, or to work with clients or customers.  The June 2013 VA DBQ notes moderate symptoms, with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  This is evidence of symptoms warranting no more than a 30 percent evaluation.  See 38 C.F.R. § 4.130, General Rating Formula.  The Veteran's GAF scores were 55, 60 and 67, which is evidence of no more than moderate symptomatology.  

In summary, the evidence is insufficient to show that the Veteran has such symptoms as suicidal ideation with plan or intent, obsessional rituals, defects in speech, near-continuous panic or depression which affect his ability to function independently, appropriately, and effectively; impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances, nor are there other psychiatric symptoms shown to have resulted in such impairment, such that a 70 percent rating is warranted.  See 38 C.F.R. § 4.130; Vazquez-Claudio.  

Based on the foregoing, the Board concludes that the Veteran's service-connected PTSD is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for an initial evaluation in excess of 50 percent under DC 9411.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against an evaluation in excess of 50 percent, and to this extent the claim must be denied

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that currently assigned is provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record with regard to the Veteran's work history has been discussed.  Although he lost his job due to his symptoms in 2008, he subsequently obtained seasonal, part-time employment, which he has had since 2009.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  His PTSD symptoms are not shown to have resulted in any post-service hospitalization.  The Board finds, therefore, that the Veteran's service-connected disability in issue is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's conclusions regarding increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In deciding the Veteran's claim, the Board has considered the determination in Fenderson, and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted, other than as noted.  

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest rating possible, in February 2010, the RO denied a TDIU.  In December 2012, the Board determined that it had jurisdiction over the TDIU issue, and remanded the claim for additional development.  However, in April 2013, the Veteran specifically withdrew his claim for a TDIU.  In this decision, the Board has dismissed this claim.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


III.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, a VCAA notice need not be provided, where, as here, the claim involves an initial increased evaluation, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  The Veteran has been afforded two VA examinations during the time period on appeal.  

In December 2012, the Board remanded this claim.  The Board directed that the Veteran be notified that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his PTSD, including the nature, extent and severity of his symptoms and the impact of the condition on his ability to work.  In March 2013, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  In 2013, additional lay statements were received.  The Board also directed that all outstanding Vet Center records for the Veteran should be obtained.  In April 2013, Vet Center records, dated between 1987 and 2010, were received.  Finally, the Board directed that the Veteran be afforded an examination.  In June 2013, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

The issue of entitlement to a TDIU is dismissed.

An initial evaluation of 50 percent, and no more, for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


